DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


2.	Claims 1-5, 8-12, 14-18 are rejected under 35 U.S.C. 101 because the claimed invention recites an abstract idea without significantly more. Using the language in claim(s)  1 to illustrate, the limitations of: continuously monitor resource transfer data associated with a first entity; detect, from the resource transfer data, a pattern of resource transfer requests from a second entity to the first entity; based on the pattern of resource transfer requests, generate a recommendation for a recurring resource transfer from the first entity to the second entity; present the recommendation on a graphical interface of a user computing system; receive an acceptance of the recurring resource transfer from the user computing system; generate a prioritization scheme for one or more recurring resource transfers wherein the prioritization scheme comprises selecting the most resource-efficient day to execute the one or more recurring resource transfers; reconfigure the prioritization scheme based on a resource transfer limit associated with a resource account of the first entity;  implement the recurring resource transfer based on the resource transfer data; and transmit an alert to the user computing system, wherein the alert comprises information regarding a resource transfer issue, wherein the alert comprises an audible alert portion that causes an audio output device of the user computing system to play the audible alert portion, as drafted, is a process that, under its broadest reasonable interpretation, covers certain methods of organizing human activity, in particular, commercial or legal interaction, but for the recitation of generic computer components.  The claims as a whole recite a method of organizing human activity.  The claimed invention allows for automated resource transfers based on predictive electronic data analysis and providing for prioritization and implementation of recurring resource transfers which is a commercial interaction. The mere nominal recitation of a system comprising: a memory device with computer-readable program code stored thereon; a communication device; and a processing device operatively coupled to the memory device and the communication device, wherein the processing device is configured to execute the computer-readable program code to implement the claimed functions, an audio output device, and a user computing device do not take the claim out of the methods of organizing human activity grouping. Thus, the claims recite an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claims only recite the additional elements— the system comprising: a memory device with computer-readable program code stored thereon; a communication device; and a processing device operatively coupled to the memory device and the communication device, wherein the processing device is configured to execute the computer-readable program code to implement the claimed functions, an audio output device, and a user computing device.  The memory device with computer readable program code stored thereon, the communication device and the processing device coupled to the memory and communication devices wherein processing device is configured to execute the program code, a user device and an audio output device are recited at a high-level or generality (i.e., as a generic processor performing a generic computer functions of monitoring resource transfer data, detect a pattern, based on pattern generate a recommendation for recurring resource transfers, present such recommendation on a GUI of a user computing system, receive an acceptance to the recurring transfer, transmitting an alert to a user, and implementing the recurring resource transfer) such that they amount to no more than mere instructions to apply the exception using generic computer components (see MPEP 2106.05(f)).   Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claims are directed to an abstract idea. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using the system comprising: a memory device with computer-readable program code stored thereon; a communication device; a processing device operatively coupled to the memory device and the communication device, wherein the processing device is configured to execute the computer-readable program code to implement the claimed functions, an audio output device, and a user computing device amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using  generic computer components cannot provide an inventive concept.  The claims are not patent eligible.
The dependent claims have been given the full two part analysis including analyzing the additional limitations both individually and in combination.  The Dependent claim(s) when analyzed both individually and in combination are also held to be patent ineligible under 35 U.S.C. 101 because for the same reasoning as above and the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea. Dependent claims 2-5, 9-12, 14-18 simply help to define the abstract idea.  The additional limitations of the dependent claim(s) when considered individually and as an ordered combination do not amount to significantly more than the abstract idea.
Viewing the claim limitations as an ordered combination does not add anything further than looking at the claim limitations individually.  When viewed either individually, or as an ordered combination, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea. Accordingly, claim(s) 1-5, 8-12, 14-18 is/are ineligible.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-5, 8-12, 14-18  is/are rejected under 35 U.S.C. 103 as being unpatentable over Guido et al. (US 2016/0300204) in view of DiGiulio et al. (US 2013/0041816).
Re-claim 1:  Guido disclose:
a memory device with computer-readable program code stored thereon; a communication device; and a processing device operatively coupled to the memory device and the communication device, wherein the processing device is configured to execute the computer-readable program code -¶[0003] to: 
continuously monitor resource transfer data associated with a first entity- ¶[0080]; 
detect, from the resource transfer data, a pattern of resource transfer requests from a second entity to the first entity (The fund transfer pattern is defined by similarities between the previous/scheduled fund transfers and the fund transfer currently being conducted/scheduled. For example, a fund transfer pattern may include, but is not limited to, a combination of the same transferor account, the same transferee or transferee account, a same or similar transfer amount and a same or similar transfer account. The fund transfer pattern indicates that the customer continually performs a same or highly similar fund transfer on an ongoing basis.-¶[0080]); 
based on the pattern of resource transfer requests, generate a recommendation for a recurring resource transfer from the first entity to the second entity-(‘”As such the transfer related to the fund transfer pattern is a prime candidate for establishing a recurring fund transfer.”-[0080]; “In response to identifying the fund transfer pattern, the transfer management module is configured to provide display of a suggested recurring transfer option.”-[0081]); 
present the recommendation on a graphical interface of a user computing system-(“In this regard, the recurring transfer suggestion may be displayed within the user-interface or a pop-up window may appear that overlays the user-interface.”- [0081]);
 receive an acceptance of the recurring resource transfer from the user computing system –(“Additionally, the suggested recurring transfer option may include a means for the customer to accept (i.e., set-up the recurring fund transfer) the suggested recurring fund transfer, such as a check box or the like.”-[0081]); 
and implement the recurring resource transfer based on the resource transfer data – (“the fund transfer management module 300 may comprise a plurality of modules for implementing one or more functions discussed herein…a recurring fund transfer sub module 144 for managing recurring fund transfers, and an electronic account contact management module 145 for managing customer contact for use in processing account transfers.. “-see [0064]). 
Guido fail to disclose generate a prioritization scheme for one or more recurring resource transfers, wherein the prioritization scheme comprises selecting the most resource-efficient day to execute the one or more recurring resource transfers; and resource transfer limit associated with the resource account of first entity.   DiGiulio however, teach that “[f]unding debit amounts that are available for allocation may be allocated amongst a plurality of payment accounts based on the order of the dates by which payments need to arrive  [most resource-efficient day] without being late. Allocation of the available debit amounts thus may be determined based on factors such as the effective due date 1374 of each payment account (or, alternatively, the effect grace date 1376), the number of days it takes to deliver the payment based on the send method 1364, and payment safety days 1372. The funding amount that is available is determined based upon factors such as a funding availability period, during which funds are available to be drawn from the funding source [resource transfer limit associated with the resource account of first entity]. The funding availability period may be determined based upon factors such as the type of the funding source, which may include checking accounts, savings accounts, and credit accounts-see ¶[0096]; and allocating recurrent payments based on priority level-see p. 12, claim 26.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Guido to include generating a prioritization scheme for one or more recurring resource transfers by selecting the most resource efficient day to execute the recurring resource transfers and allocating recurrent payments based on priority level as taught by DiGiulio in order to apply funds based on payment due date and based factors such as interest rate, account balance, and funding availability (DiGiulio ¶[0096]).
Guido fail to disclose transmitting an alert to the user computing system, wherein the alert comprises information regarding a resource transfer issue, wherein the alert comprises an audible alert portion that causes an audio output device of the user computing system to play the audible alert portion. Modi however, teach “[t]he notification could also be in the form of an audible warning or message from the mobile device processor that the sender can hear being emitted from the mobile device speaker, which may announce that the voice data time out period expired and/or that the mobile P2P payment failed.”-see ¶[0042]. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Guido to include transmitting an audible alert to be output by a user computing device as taught by Modi in order to notify a user that a mobile payment [resource transfer] has failed.
	
Re-claim 2. Guido disclose wherein implementing the recurring resource transfer comprises: 
detecting one or more resource transfer parameters from the resource transfer data (For example, a fund transfer pattern may include, but is not limited to, a combination of the same transferor account, the same transferee or transferee account, a same or similar transfer amount and a same or similar transfer account-[0080]); 
and scheduling an automatic recurring resource transfer based on the resource transfer parameters. (Scheduling recurring funds transfers-[0082]).  

Re-claim 3. Guido disclose wherein the resource transfer parameters comprises at least one of a resource transfer amount, a resource transfer date, and a resource transfer frequency (For example, a fund transfer pattern may include, but is not limited to, a combination of the same transferor account, the same transferee or transferee account, a same or similar transfer amount and a same or similar transfer account-[0080]).  

Re-claim 4. Guido disclose wherein the recurring resource transfer is executed a predetermined number of times (customer selects frequency options –predetermined time periods and duration of recurring funds transfer-[0082]).  

Re-claim 5.  Guido disclose wherein the recurring resource transfer is executed indefinitely at a predetermined frequency (continue transfers indefinitely-[0087]).  

Claims 8-12 have similar limitations found in claims 1-5 above, and therefore are rejected by the same art and rationale.

Claims 14-18 have similar limitations found in claims 1-5 above, and therefore are rejected by the same art and rationale.

Response to Arguments
5.	Applicant's arguments filed 4/19/2022 have been fully considered but they are not persuasive.
On page 8 -9, Applicants argue that the claims are not directed to a judicial exception under Step 2A on the analysis. Applicants further allege that the claims at issue are similar to those found in the PTAB decision, Ex Parte Fanaru. 
As an initial matter, a PTAB decision does not represent Office policy and moreover, a PTAB decision is fact specific to the case being decided.  Nevertheless, the claims here recite an abstract idea without significantly more.  
The Patent Office has issued guidance about this framework. See 2019 Patent Subject Matter Eligibility Guidance, (2019 PEG) and October 2019 Patent Eligibility Guidance Update (October 2019), see  (MPEP 2103-2106.07 (c)).  Under the Guidance, to decide whether a claim is directed to an abstract idea, we evaluate whether the claim (1) recites one of the abstract ideas listed in the Revised Guidance (“Prong One”) and (2) fails to integrate the recited abstract idea into a practical application (“Prong Two”).  
Beginning with Prong One of the first step of Alice, we must determine “whether the claims at issue are directed to one of those patent-ineligible concepts,” including the abstract ideas enumerated in the Guidance. Alice, 573 U.S. at 217. One of the subject matter groupings identified as an abstract idea in the Guidance is “[certain methods of organizing human activity—fundamental economic principles or practices (including . . . mitigating risk, insurance); commercial. . . interactions (including agreements in the form of contracts; . . . sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including . . . following rules or instructions)].” See Revised Guidance, 84 Fed. Reg. at 52.
Here, apart from the recited systems, i.e.,  system comprising: a memory device with computer-readable program code stored thereon; a communication device; and a processing device operatively coupled to the memory device and the communication device,  an audio output device, and a user computing device, the claims recite abstract ideas in the category of “methods of organizing human activity,” in particular, commercial interactions because the claims are directed to automated resource transfers based on predictive electronic data analysis and providing for prioritization and implementation of recurring resource transfers. The Specification describes a “Resource” as an object under the ownership of a user, the resource may be intangible or tangible objects such as funds -see Applicant Specification ¶[0035].
In the 101 analysis in the rejection above, the Examiner identifies and considers each of the underlying steps for the claims as a basis for describing and explaining the recited abstract idea.  For example, the Examiner identifies the underlying steps of claim 1—i.e., “monitoring resources transfer data,” “detecting a pattern,” “generating a recommendation,” “presenting a recommendation on a GUI,” “receiving an acceptance,” “generating a prioritization scheme,” “reconfiguring the prioritization scheme,” “implementing the recurring resource transfer,” and “transmitting an alert” —and explains that they describe the concept of automated resource transfers based on predictive electronic data analysis and providing for prioritization and implementation of recurring resource transfers.  The Examiner’s approach here is consistent with USPTO guidance.  
On page 10 of the Remarks, Applicants contend that the pending claims integrate the judicial exception into a practical application. The Examiner respectfully disagrees.  
Under the 2019 PEG, Step 2A, prong two, integration into a practical application requires an additional element(s) or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.  Limitations that are not indicative of integration into a practical application are those that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea.-see MPEP 2106.05(f) as they are here.
Furthermore, in determining whether a claim integrates a judicial exception into a practical application, a determination is made of whether the claimed invention pertains to an improvement in the functioning of the computer itself or any other technology or technical field (i.e., a technological solution to a technological problem).  Here, the claims recite generic computer components, i.e., system comprising: a memory device with computer-readable program code stored thereon; a communication device; and a processing device operatively coupled to the memory device and the communication device,  an audio output device, and a user computing device.  The processor, memory, audio output device, and user computing device are recited at a high level of generality and are recited as performing generic computer functions customarily used in computer applications.
Applicant further contends that the claims at issue is a practical application of the judicial exception because the claims are similar to those found in Example 42 of the Guidance, “Methods for Transmission of Notification When Medical Records are Updated.” The argument is not persuasive.  As an initial matter, many of the examples in the Guidance are hypothetical and are intended to be illustrative of the analysis only. While some of the fact patterns draw from U.S. Supreme Court and U.S. Court of appeal for the Federal Circuit decisions, the examples do not carry the weight of the court decisions and therefore are non-precedential. Nonetheless, the Examiner finds no parallel between Applicants’ claims and the hypothetical, patent-eligible claim described in Example 42 on the Guidance.  
The example showing the patent eligibility of claim 1 (page 18), describes that the claim as a whole integrated the method of organizing human activity into a practical application and recited a specific technical improvement by allowing remote users to share  information in real time in a standardized format regardless of the format in which the information was input by the user.  
Here, the claims recite system comprising: a memory device with computer-readable program code stored thereon; a communication device; and a processing device operatively coupled to the memory device and the communication device,  an audio output device, and a user computing device.  The processing device, memory, user device and audio device are recited at a high-level of generality (i.e., as a generic processor performing generic computer functions such that it amounts to no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
On page 12 of the Remarks, Applicants contend that the pending claims contain an inventive concept because they include a particular way of monitoring resource transfer data to generate a prioritization scheme for resource transfers. 
The argument is not persuasive.  The focus of the claims is not on an improvement to the identified additional elements as tools, but on the abstract ideas that use the additional elements as tools.   The use of generic computer components to carry out the abstract idea does not impose any meaningful limit on the computer implementation of the abstract idea.  Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). The additional limitations of the dependent claims do not add an inventive concept to the abstract idea because they further describe the abstract idea.  As indicated in the rejection above, mere instructions to apply an exception using  generic computer components cannot provide an inventive concept.  The claims are not patent eligible.
Regarding the rejections under 35 USC 102 and 35 USC 103, Applicants argue that none of the references alone or in combination teach or suggest generating a prioritization scheme for one or more recurring resource transfers, wherein the prioritization scheme comprises selecting the most resource-efficient day to execute the one or more recurring resource transfers; and reconfiguring 
the prioritization scheme based on a resource transfer limit associated with a resource account of the first entity.   The argument is not persuasive.  
As indicated in the rejection above, DiGiulio teach that “[f]unding debit amounts that are available for allocation may be allocated amongst a plurality of payment accounts based on the order of the dates by which payments need to arrive  [most resource-efficient day] without being late. Allocation of the available debit amounts thus may be determined based on factors such as the effective due date 1374 of each payment account (or, alternatively, the effect grace date 1376), the number of days it takes to deliver the payment based on the send method 1364, and payment safety days 1372. The funding amount that is available is determined based upon factors such as a funding availability period, during which funds are available to be drawn from the funding source [resource transfer limit associated with the resource account of first entity]. The funding availability period may be determined based upon factors such as the type of the funding source, which may include checking accounts, savings accounts, and credit accounts-see ¶[0096]; and allocating recurrent payments based on priority level-see p. 12, claim 26.
Applicant’s arguments with respect to the remaining arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	Conclusion
6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELDA MILEF whose telephone number is (571)272-8124. The examiner can normally be reached Monday-Thursday 6:30am-3:30pm; Friday 7am-12pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on (303)297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELDA G MILEF/           Primary Examiner, Art Unit 3694